Filed 10/26/21 P. v. Patterson CA2/2
    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO


THE PEOPLE,                                                  B310805

         Plaintiff and Respondent,                           (Los Angeles County
                                                             Super. Ct. No. YA097642)
         v.

SARA SONG PATTERSON,

         Defendant and Appellant.


       THE COURT:
       Sara Song Patterson (appellant) pleaded no contest to two
counts of grand theft of an automobile (Pen. Code, § 487, subd.
(d)(1))1 and two counts of identity theft (§ 530.5. subd. (a)). She
admitted that a 2008 robbery conviction qualified as a serious
and/or violent felony under the “Three Strikes” law. (§§ 667,
1170.12.) In addition, she admitted to engaging in a pattern of
two or more related felony crimes which resulted in a loss

1     All further statutory references are to the Penal Code
unless otherwise indicated.
exceeding $100,000. (§ 186.11, subd. (a)(3).) At sentencing, the
strike prior was stricken pursuant to the plea agreement. The
trial court imposed the upper term of three years on one grand
theft charge, plus an additional year under section 186.11,
subdivision (a)(3). On each of the remaining three counts, it
imposed consecutive eight-month terms.
       About a month later, the parties stipulated to victim
restitution of $4,956. The trial court imposed the agreed
restitution pursuant to section 1202.4, subdivision (f). In
addition, it imposed a $300 restitution fine pursuant to section
1202.4, subdivision (b).
       In the beginning of 2021, appellant filed a petition to
modify the restitution order pursuant to Assembly Bill No. 1869
(2019-2020 Reg. Sess.) (Stats. 2020, ch. 92), a bill that added,
amended or repealed various statutes related to fees imposed by
the courts on defendants following conviction. The trial court
summarily denied appellant’s motion.
       This appeal followed.
       Appointed counsel filed a brief that raised no issues
regarding the denial of appellants’ petition and, instead,
requested that we follow the procedures set forth in People v.
Serrano (2012) 211 Cal.App.4th 496 (Serrano). He declared: “I
have written to appellant and explained my evaluation of the
record on appeal and my intention to file [a Serrano brief]. I have
also informed appellant of her right to file a supplemental brief
and warned her that her appeal could be dismissed. I have also
sent appellant the transcript of the record on appeal and a copy of
this brief.”
       This matter was submitted on June 21, 2021.




                                2
        We vacated submission on August 9, 2021, because
appointed counsel did not inform appellant that she had 30 days
to file a supplemental brief.2
        To reset the clock, we sent appointed counsel a letter on
August 9, 2021, stating: “Appointed counsel is directed to send
the record of this appeal and a copy of appellant’s brief
immediately. Also, appointed counsel must inform appellant that
she has the right, within 30 days from the date of this notice, to
submit a supplemental brief or letter stating any grounds for an
appeal, or contentions, or arguments that she wishes this court to
consider. Finally, appointed counsel is directed to provide the
court with proof of compliance with this letter and the
requirements set forth in [Cole].” We served appellant with a
copy of our letter.
        Appointed counsel did not serve proof of compliance with
our letter and Cole. The 30 days have passed and appellant has
not filed a supplemental brief.
        Despite appointed counsel’s noncompliance with our letter,
we conclude that appellant has had sufficient notice of her rights.
In his declaration, appointed counsel indicated that he previously
sent appellant a copy of the record and his brief and told her she
could file a supplemental brief. Our letter to appointed counsel
was served on appellant and indicated that the deadline was 30
days from August 9, 2021. Under the circumstances, the spirit of
Cole has been satisfied.

2      In People v. Cole (2020) 52 Cal.App.5th 1023, 1039, review
granted October 14, 2020, S264278 (Cole), we held that “at the
time counsel files the brief, counsel must (1) inform his or her
client that the client has the right to file a supplemental brief to
the Court of Appeal within 30 days, and (2) provide the client
with a copy of counsel’s brief.”




                                  3
       Pursuant to Serrano, we do not independently review
appeals seeking postjudgment relief. (Cole, supra, 52
Cal.App.5th at pp. 1039–1040; see Serrano, supra, 211
Cal.App.4th at p. 503.) Our only role is to review arguments set
forth in a supplement brief, if one is filed. (Cole, supra, at
p. 1039.) In the absence of a supplemental brief, we exercise our
discretion to dismiss this appeal as abandoned. (Cole, at p. 1040;
People v. Figueras (2021) 61 Cal.App.5th 108, 111, review
granted May 12, 2021, S267870; People v. Scott (2020) 58
Cal.App.5th 1127, 1135, review granted Mar. 17, 2021, S266853.)
                          DISPOSITION
       The appeal is dismissed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




____________________________________________________________
LUI, P. J.        ASHMANN-GERST, J.             CHAVEZ, J.




                                4